Citation Nr: 0719675	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-20 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), and, if so, 
whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to July 
1983.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  An unappealed July 1997 letter declined to reopen the 
veteran's claim for service connection for a mental disorder 
on the basis that there was no evidence the claimed condition 
was incurred in service.  

2.  The evidence submitted since the RO's July 1997 letter is 
new and material as it includes evidence that raises a 
reasonable possibility of substantiating the claim.  

3.  There is insufficient credible supporting evidence to 
corroborate the veteran's claimed in-service stressor of 
sexual assault.  

4.  An acquired psychiatric disorder did not begin during 
active military service.




CONCLUSIONS OF LAW

1.  The RO's July 1997 decision declining to reopen the claim 
for service connection for a mental condition is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (1997).

2.  The evidence added to the record subsequent to the RO's 
July 1997 decision is new and material and the claim for 
service connection for a psychiatric disorder, to include 
PTSD, is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).  

3.  The criteria for service connection for a psychiatric 
disorder, to include PTSD, have not been met.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for a 
psychiatric disorder, to include PTSD.  In the July 2003 
rating decision, the RO denied service connection for PTSD on 
the basis that the medical evidence was insufficient to 
confirm a link between current symptoms and an in-service 
stressor, and declined to reopen the claim for other mental 
conditions, continuing the denial issued in a previous final 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A letter issued by the St. Petersburg, Florida, RO in July 
1997 declined to reopen the veteran's claim for service 
connection for a mental disorder on the basis that there was 
no evidence the claimed condition was incurred in service.  
The veteran was informed of his procedural and appellate 
rights but did not file a timely appeal to the July 1997 
decision letter.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (1997) (a claimant must file a notice 
of disagreement (NOD) with a determination by the agency of 
original jurisdiction (AOJ) within one year from the date 
notice of that determination is mailed).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2006).  

The veteran filed a claim to reopen in January 2003, and this 
appeal ensues from the RO's July 2003 rating decision 
described above.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
If the claimant presents new and material evidence, however, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For evidence to be sufficient to reopen a 
previously denied and final claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened. 

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2006); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The issue before the RO in July 1997 was whether there was 
enough evidence to reopen a claim for service connection for 
a mental condition.  Evidence before the RO at that time 
included the veteran's service medical records, which contain 
several mental health clinic notes.  He was seen in August 
1982 to discuss problems he was having in his relationship.  
In November 1982, he was found to be handling those problems 
much better and the relationship was found stable in January 
1983.  The veteran was last seen in June 1983 at the request 
of his commander, at which time he reported that he was 
depressed about being administratively separated from the 
service against his wishes.  He acknowledged that he was, in 
part, responsible for the actions resulting in his 
separation; however, he laid the blame for this adverse 
action on his commander and others supervising him.  The 
veteran reported that he had contemplated hurting himself but 
he denied having any real intention.  No Axis I diagnosis was 
made and the Axis II diagnosis was borderline personality 
disorder.  See health records.  At the time of his separation 
from service, he reported frequent trouble sleeping about 
four times per week due to stress, and depression or 
excessive worry as a result of the "stress and strain" of 
his job, but the examining doctor found no complications or 
sequelae (NCNS) and a psychiatric clinical evaluation was 
normal.  See June 1983 reports of medical examination and 
history.  

The evidence before the RO in July 1997 also included VA 
treatment records.  The veteran was admitted on May 27, 1989 
with complaint of depression since 1983.  He reported a long 
history of cocaine abuse and dependency, but denied using 
drugs in service.  The veteran claimed that his cocaine 
addiction started three years prior after being put out of 
service and after his fiancee left him with their child.  He 
also reported that he felt he had been discriminated against 
in service and expressed a lot of anger towards the military.  
The veteran was discharged on June 12, 1989 with Axis I 
diagnoses of adjustment disorder with anxious, depressed mood 
and cocaine abuse, and an Axis II diagnosis of personality 
disorder with paranoid borderline traits.  See medical record 
report.  The evidence before the RO at the time of its July 
1997 decision also included the veteran's prior claims, which 
were denied on the basis that the diagnosed borderline 
personality disorder was a constitutional or developmental 
condition that is not subject to service connected 
compensation.  See August 1989 and August 1995 rating 
decisions.  The record was devoid of evidence that a 
compensable psychiatric disorder was incurred in service.  

Evidence submitted since the RO's July 1997 decision includes 
multiple statements submitted by the veteran, to include 
allegations of sexual assault while in service.  See e.g., 
March 2003 VA Form 21-4138.  The evidence also included VA 
and private treatment records, which contain multiple 
psychiatric diagnoses.  A May 2005 VA psychiatry outpatient 
note from Dr. C.W. Anthony reports that the veteran suffers 
from dysthymic disorder (chronic depression), PTSD, cocaine 
dependence in early remission since July 2004, and alcohol 
dependence.  Dr. Anthony further reports that the veteran's 
chronic depression stems from the military sexual 
victimization and although he had no clear means of 
corroborating the veteran's history, he had no reason to 
doubt the veteran's truthfulness and memory.  This record is 
considered new, as it was not of record when the RO issued 
its July 1997 rating decision.  It also raises a reasonable 
possibility of substantiating the claim, and is thus 
considered material.  Having found that new and material 
evidence has been presented, the claim for entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is reopened for review on the merits.  

Although the July 2003 rating decision that is the subject of 
this appeal clearly declined to reopen the claim for service 
connection for other mental conditions, the June 2004 
statement of the case (SOC) found that new and material 
evidence adequate to reopen the claim had been submitted, but 
subsequently concluded that service connection would remain 
denied.  Because the RO discussed the merits of the 
underlying claim for service connection, and did not just 
consider whether there was new and material evidence to 
reopen the claim, the Board concludes that there is no 
prejudice to the appellant in reaching the merits of the 
reopened claim in this decision.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).  

In filing his claim to reopen, the veteran contends that he 
was the victim of an in-service sexual assault.  He reports 
that he was playing basketball with three airmen after a day 
of heavy drinking in May 1983.  As they started to play, the 
other airmen started pushing him around on the court for no 
reason, resulting at one point with the veteran being pushed 
to the ground.  The veteran informed them he did not want to 
play anymore and walked off the court.  On his way back to 
the barracks, the same individuals sexually assaulted him.  
The veteran asserts that he was able to break free from these 
individuals, at which point he threatened to cut their 
throats before running to tell his commander about the 
incident.  He contends that the airmen were able to reach the 
commander first and informed him of the veteran's threat.  
The veteran asserts that although he informed the commander 
of the sexual assault, it was not documented.  He also 
asserts that he was quickly discharged after the incident, 
both as a result of his threatening statement and because his 
superiors wanted to protect themselves because they believed 
the incident had taken place.  See e.g., undated VA Form 21-
4142; March 2003 VA Forms 21-4138; August 2003 NOD; August 
2004 VA Form 9; May 2005 and February 2007 transcripts.  

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f) (2006).

The veteran's service medical records do not provide direct 
corroboration for the veteran's claim, as they are devoid of 
reference to either a physical or sexual assault.  His 
personnel records also do not indirectly corroborate the 
claim by documenting a change in behavior, as they indicate 
that the veteran had problems prior to the alleged May 1983 
sexual assault.  See November 1982 AF Form 418 (veteran 
demonstrated irresponsible behavior and erratic duty 
performance; has not shown ability to control his personal 
affairs in a mature manner; his record is peppered with 
traffic violations, records of counselling and letters of 
reprimand).  Although the personnel file reveals that 
occasional improvement was noted after the veteran received 
counselling for various infractions, he was ultimately 
discharged due to unsatisfactory performance.  See June 1983 
letter of notification.  It was also noted that the veteran 
had established a pattern of inadaptability and 
irresponsibility which surfaced, then was suppressed after 
close supervision and counselling, over the course of his 
three year assignment.  See June 1983 AF Form 418.  The Board 
acknowledges that the May 1983 incident on the basketball 
court was documented in the personnel record.  The account 
provided, however, differs greatly from the veteran's 
allegations, in particular because there is no mention of a 
sexual assault, and therefore does not provide corroboration 
of such an assault.  See May 1983 record of individual 
counseling; May 1983 handwritten and typed statements by the 
veteran, J.A.B., J.R.P., G.F. Jr., and D.F..  

There is likewise insufficient post-service corroboration.  
The veteran originally filed a claim for service connection 
for a nervous disorder in June 1989, with no mention made of 
an in-service sexual assault.  He also failed to mention the 
alleged assault during his May to June 1989 VA admission and 
in his August 1995 claim to reopen.  The first medical record 
reflecting the veteran's report of an in-service sexual 
assault is a November 2002 VA mental health clinic outpatient 
assessment note, dated almost two decades after his 
separation from service.  At this time, the veteran was 
diagnosed with depressive disorder not otherwise specified, 
cocaine dependence in remission, alcohol dependence in 
remission, and borderline schizoid, antisocial, mixed 
personality disorder by history.  

The veteran underwent a consult and screening evaluation for 
the VA Stress Treatment Program (STP) in December 2002.  He 
did not report the alleged assault, but did indicate he was 
seeking assistance for a PTSD-related claim for disability 
compensation.  The individual who conducted the evaluation 
judged the veteran's description of PTSD symptoms to be 
fictitious, as his presentation was similar to that of 
individuals who could not handle the stress of their military 
experience and have a resultant guilt reaction compounded by 
the perception of others being able to do the work they could 
not.  The evaluator noted that it then becomes important for 
these individuals to describe their experience as resulting 
in PTSD as this provides a justification for their self-
perceived failure - the experience was overwhelming rather 
than they were inadequate.  The veteran was not found to be 
an appropriate candidate for the program since the services 
are designed for veterans with a provision diagnosis of PTSD 
or major stress-related problems.  It was noted that 
providing PTSD treatment, as the veteran was seeking, would 
not result in any improvement in his condition as it was 
important for him to maintain his perception of suffering 
from PTSD.  

The veteran underwent a VA compensation and pension (C&P) 
initial evaluation for PTSD examination in December 2003, at 
which time his claims folder was reviewed and a detailed 
examination was conducted.  An Axis I diagnosis of cocaine 
dependence in early remission by patient report, alcohol 
dependence continuous by patient report, and substance-abused 
mood disorder, was made; the Axis II diagnosis was borderline 
personality disorder.  The examiner reported that he was not 
convinced the veteran was sexually assaulted as the claim was 
brought up rather recently and there is nothing to suggest it 
or mention of it in any of his treatment up until this year.  
However, by the veteran's own admission, he suffered a 
nervous breakdown in the military even before the alleged 
assault occurred.  Further, he started abusing alcohol at the 
age of 16, before military service, and his use of crack 
cocaine apparently started when he was 32 years old.  The 
examiner also pointed to the fact that the veteran has been 
diagnosed with cocaine dependence, alcohol dependence and 
depressive disorder throughout the years, as well as with 
borderline personality disorder, the symptoms of which are 
very similar to PTSD.  The examiner opined that the veteran's 
symptoms are due to borderline personality disorder.  

The Board acknowledges the March 2005 statement from [redacted]
[redacted], who reports that the veteran related the 
incident concerning the sexual assault to him sometime in 
1983.  Mr. [redacted] indicates that he was not present during 
the attack and knows only what the veteran told him.  He 
reports that shortly after the incident, the veteran's 
demeanor and personality underwent a noticeable shift, he 
became withdrawn and surly, seemed to have a "chip on his 
shoulder," and was easily irritated by minor events.  The 
Board also acknowledges that the veteran testified on two 
occasions that he told Mr. [redacted] about the incident.  See 
March 2005 and February 2007 hearing transcripts.  In 
contrast to the veteran's testimony and the letter provided 
by Mr. [redacted] in 2005, the veteran earlier did not identify 
Mr. [redacted] as someone he had told about the assault.  See 
e.g., undated VA Form 21-4142; undated handwritten statement; 
VA Form 21-4138 dated March 18, 2003; undated handwritten 
statement received April 22, 2003; handwritten statement 
received June 24, 2003.  It is notable that Mr. [redacted]'s 
letter was not submitted until March 2005, over two years 
after the veteran's initial claim, and after the veteran's 
claimed assault and PTSD symptoms were found suspect by VA 
personnel.  

The records in this case do not serve as corroboration for 
the veteran's claim, as is required by 38 C.F.R. § 3.304(f) 
(2006).  As an initial matter, the veteran's personnel 
records reveal that he had problems prior to the alleged May 
1983 assault and was cited for various infractions.  The 
records further reveal that the culmination of these problems 
over the course of his three year assignment resulted in his 
discharge from service.  In addition, the medical evidence 
most closely dated to the veteran's discharge is devoid of 
any reference to the alleged assault, despite the fact that 
he was pursuing a claim for service connection at that time.  
See June 1989 VA records.  These inconsistencies, the lack of 
any contemporaneous evidence corroborating the claimed 
assault, and the findings of the December 2002 STP evaluation 
and December 2003 PTSD examination, outweigh the statements 
provided by the veteran and Mr. [redacted] many years later.  
Consequently, although the veteran has provided records 
diagnosing him with PTSD as a result of an in-service 
assault, see e.g., June 2003 psychiatry inpatient note, there 
is insufficient corroborating evidence to prove that assault 
occurred.  As such, the preponderance of the evidence is 
against the claim and service connection for a psychiatric 
disorder, to include PTSD, is denied.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for a psychiatric 
disorder, to include PTSD, has been reopened, any defect in 
the notice as required by Kent would be harmless.

Prior to the issuance of the rating decision that is the 
subject of the appeal, the veteran was advised of the 
necessary evidence to substantiate his claim for service 
connection (to include PTSD-specific information and 
information regarding the need to submit new and material 
evidence); that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See February 2003 letters.  The veteran was later 
informed of the need to provide any evidence or information 
he might have pertaining to his claim in a June 2004 SOC.  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. at 187.  The veteran was also provided notice as to 
the appropriate disability rating and effective date of any 
grant of service connection in a March 2006 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, VA and private treatment 
records have been associated with the claims folder, as have 
records associated with the veteran's receipt of disability 
benefits from the Social Security Administration.  The 
veteran was also afforded an appropriate VA examination in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The reopened claim for service connection for a psychiatric 
disorder, to include PTSD, is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


